Citation Nr: 0906633	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with left hip pain.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative post-traumatic degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976, 
from May 1976 to October 1980, from October 1980 to July 1986 
and from July 1986 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

In May 2008 this case was remanded by the Board for further 
development.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of that hearing has been associated with the claims file.

In October 2008, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).

The issue of entitlement to an evaluation in excess of 10 
percent for postoperative post-traumatic degenerative joint 
disease of the right knee is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with left hip pain is 
productive of forward flexion of the thoracolumbar spine 
ranging from 70 to 80 degrees and a combined range of motion 
of the thorocolumbar spine ranging from 205 to 240 degrees, 
associated with pain, with no spasm or guarding resulting in 
an abnormal gait or abnormal spinal contour;  and no 
incapacitating episodes were noted outside the convalescence 
following the Veteran's April 2006 lumbar spine surgeries. 

2.  Throughout the entire claims period, the Veteran has had 
at worst, an objective neurological abnormality manifested by 
decreased sensory modality to light touch in the right lower 
extremity, right thigh numbness, weakness and loss of the 
knee reflex associated with complaints of numbness, tingling 
and weakness in the right knee and weakness in the right 
quad.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with left hip pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

2.  The Veteran's degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with left hip pain 
warrants a separate disability rating of 10 percent rating 
for an objective neurological abnormality, based on mild 
impairment of the right lower extremity.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in October 2003, prior to the 
adjudication of his claims in the August 2004 rating decision 
at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the June 
2008 VCAA letter did not satisfy all of the elements required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
Veteran was not prejudiced in this instance, as the March 
2006 and June 2008 letters did provide examples of the types 
of medical and lay evidence that the Veteran may submit (or 
ask VA to obtain) to support his claims for increased 
compensation.  In addition, the February 2007 Statement of 
the Case and January 2008 and June 2008 Supplemental 
Statements of the Case provided the Veteran with the specific 
rating criteria for his service-connected disabilities and 
explained how the relevant diagnostic codes would be 
applied.  These factors combine to demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  In 
particular, the Veteran submitted communication with his 
private physicians in which he asked them specific questions 
regarding his disability and findings that are relevant to 
the rating criteria.  Moreover, during the October 2008 
Travel Board Hearing, the Veteran cited and discussed 
relevant rating criteria with the undersigned Veteran's Law 
Judge.  Based on this evidence, the Board is satisfied that 
the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The Veteran's degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with left hip pain is 
currently rated under Diagnostic Code 5243 (effective 
September 26, 2003) which provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

1.  General Rating Formula for Diseases and Injuries of the 
Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003 (for Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes).  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities of the spine that are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
include vertebral fracture or dislocation (Diagnostic Code 
5235), sacroiliac injury and weakness (Diagnostic Code 5236), 
lumbosacral or cervical strain (Diagnostic Code 5237), spinal 
stenosis (Diagnostic Code 5238), spondylolisthesis or 
segmental instability (Diagnostic Code 5239), ankylosing 
spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic 
Code 5241), and degenerative arthritis of the spine 
(Diagnostic Code 5242) (for degenerative arthritis of the 
spine, see also Diagnostic Code 5003).

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  38 
C.F.R. § 4.71a (2008).

Note (4) provides that the rater is to round each range of 
motion measurement to the nearest five degrees.  38 C.F.R. § 
4.71a (2008).

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a (2008).

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a 
(2008).

2.  Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a (2008).

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a (2008).

3.  Neurological Manifestations of Spine Injury

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran contends that his current 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with left hip pain warrants a higher 
rating.  He testified in an October 2008 hearing before the 
Board that this disability also warrants a separate rating 
for the neurological manifestations in the right leg and 
right knee resulting in numbness, weakness and tingling that 
are due to his spine surgery in April 2006.  The Veteran 
argued that his previous VA examination was inadequate as 
proper testing was not conducted to determine a neurological 
component to his lumbar spine disability.

Private medical records from October 2002, a year prior to 
the Veteran's claim, to May 2007 reflect that the Veteran was 
treated for degenerative changes in the lumbar spine, also 
noted as extensive degenerative joint disease of the lumbar 
spine, post-operative residuals of a posterior decompression 
and fusion at L5-6 in 2001, low back pain, degenerative 
scoliosis, low back pain with radiculopathy, a collapsing 
scoliosis and degenerative disc disease of the lumbar spine.  
In April 2006, the Veteran underwent surgery for an L1-L5 
fusion with decompression of levels L2-3 and L3-4, a lumbar 
interbody fusion (360 fusion) L1 to L5 and an L2-3 L3-4 
decompressive laminectomy and right lateral transforaminal 
discectomy.  A November 2005 private report noted the Veteran 
had undergone a computed tomography (CT) guided nerve root 
block and facet joint injection pursuant to his complaints of 
low back pain with bilateral lower extremity radiculopathy.  
In an April 2006 private medical report, the Veteran reported 
continued weakness in the right quad.  Another April 2006 
report noted the Veteran's neuromuscular system was impaired 
such that he had decreased sensory modality to light touch in 
the right lower extremity from medial thigh to half way down 
the calf both laterally and medially.  The Veteran reported 
numbness in the right knee in May 2006 which existed prior to 
his lumbar spine surgery.  In March 2007, the Veteran 
complained of pain and decreased strength in the low back and 
right leg.  During a May 2007 private examination, the 
Veteran reported numbness and tingling in his right leg, 
primarily the knee and foot.  

In a June 2004 VA examination, the Veteran complained of back 
pain although he did not have any other restriction besides 
doing yard work and lifting which was slightly limited by 
back pain.  He also reported that he very occasionally had a 
minimal decreased perception of light touch on the plantar 
surface of the right foot.  The Veteran took Motrin and 
Skelaxin for his back problems.  He reported no significant 
flare-ups or incapacitating episodes in the last year due to 
this disability.  The Veteran reported undergoing a prior 
fusion of the L4-5 in February 2002, after which, he returned 
to work following a period of convalescence and was working 
full time since then with no time lost for back problems.  A 
physical examination of the back revealed forward flexion to 
80 degrees, stopping at this point due to stiffness, 
extension to 30 degrees, right lateral side-bending to 20 
degrees, left lateral side-bending to 20 degrees and right 
and left rotation to 45 degrees.  Range of motion was not 
further affected by pain on repeated testing.  While the 
examiner noted a decreased strength of extension at the right 
knee compared to the left, a sensory examination was reported 
as grossly normal over the entirety of both lower 
extremities.

In a January 2007 VA examination, the Veteran reported that 
he continued to have pain in the lumbar spine which radiated 
down the right leg which was aggravated by bending, stooping, 
lifting, twisting, walking more than 400 yards or any other 
strenuous activity.  He also reported a decreased range of 
motion.  The Veteran took Voltaran and Flexeril for relief of 
his symptoms.  He reported one flare-up of problems with the 
back since he went back to work after losing 12 weeks in the 
spring for problems associated with his back surgeries.  The 
Veteran did not report any hospitalization or loss of time 
from work in which a physician ordered bed rest.  He wore a 
back brace at work and worked full time as a clinic 
administrator.  He lost about a week of work over the past 
six to seven months following his return to work from his 
back surgery.  A physical examination of the back revealed 
forward flexion to 70 degrees, stopping at this point due to 
stiffness, extension to 15 degrees, right lateral side-
bending to 20 degrees, left lateral side-bending to 20 
degrees and right and left rotation to 40 degrees with 
stopping due to pain and discomfort at each motion.  Range of 
motion was not further affected repeated testing.  A 
neurological examination detected a two centimeter wide 
stripe of patella that had decreased, but still present, 
perception of light touch although the examiner concluded it 
to be secondary to arthroscopic procedures on the right knee.  

In February 2008 communications by email, the Veteran's 
private physicians opined that, based on a review of his 
records following his original spinal fusion in June 2001 and 
subsequent surgeries in 2006, the right L2-3 and L3-4 
transforaminal exposure and cage placement very likely 
contributed to right thigh numbness, weakness and loss of the 
knee reflex and was not the result of his osteotomy.  The 
physicians also indicated that the Veteran's spine at L1-L5 
was fused in a reasonable position considered to be favorable 
ankylosis.

After a careful review of the evidence of record, the Board 
finds that the Veteran's degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with left 
hip pain does not warrant an evaluation in excess of 10 
percent at any time since the date of claim on October 16, 
2003 under Diagnostic Code 5243.  In this regard, the Board 
notes the range of motion studies conducted in the June 2004 
and January 2007 VA examinations will not support a higher 
evaluation under this criteria.  While objective evidence of 
record indicates that the Veteran has favorable ankylosis of 
the lumbar spine due to his previous spinal fusion and 
surgeries, the Board finds that a 40 percent rating is not 
warranted for favorable ankylosis of the lumbar spine alone.  
Diagnostic Code 5243 as evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine assigns a 40 
percent evaluation with evidence of ankylosis of the entire 
thoracolumbar spine, which contemplates both the thoracic and 
lumbar parts of the spine.  In addition, VA examinations 
reflect the Veteran has a range of motion of the 
thoracolumbar spine, thereby indicating that ankylosis of the 
entire thoracolumbar spine is not present.  As the Veteran's 
spinal fusion at L1-L5 consists of the lumbar spine only and 
not the entire thoracolumbar spine, the criteria for a 
disability rating of 40 percent is not warranted.

Moreover, the objective evidence of record reflects no 
findings of IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, so as to warrant a higher rating.  In fact, 
in both VA examinations the Veteran did not report such 
incapacitating episodes outside of his period of 
convalescence following his spinal surgeries in April 2006 
and in February 2001.  Even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
did not note any additional limitation of motion demonstrated 
upon repetitive motion that would support an evaluation in 
excess of the 10 percent presently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see 
also 38 C.F.R. §§ 4.45, 4.59 (2008).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with left 
hip pain presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with left hip pain.  In this regard, 
the Board notes the Veteran himself did not report any period 
of incapacitating episodes due to flare-ups or missed work 
due to this disability outside of the convalescence following 
his back surgeries.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on October 16, 2008.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with left hip pain is not 
warranted at any time since the date of claim on October 16, 
2008.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

Separate disability rating for a right lower extremity 
neurological condition

With regard to Note (1) of 38 C.F.R. § 4.71a, DCs 5235-5243 
(2008), the Board finds that resolving all benefit of the 
doubt in favor of the Veteran, the medical evidence supports 
a separate 10 percent rating for an objective neurological 
abnormality manifested by right thigh numbness, weakness and 
loss of the knee reflex.  The Board acknowledges the Veteran 
has reported occasionally radiating pain on his right side 
lower extremity.  Significantly however, while the 
neurological testing conducted during the VA examinations 
yielded normal results, neurological testing in the Veteran's 
private medical records reflected decreased sensory modality 
to light touch in the right lower extremity associated with 
complaints of numbness, tingling and weakness in the right 
knee and continued weakness in the right quad.  

A November 2005 CT guided nerve root block and facet joint 
injection was used to treat pain in the lower extremity 
pursuant to his complaints of low back pain with bilateral 
lower extremity radiculopathy.  During the January 2007 VA 
examination a neurological examination detected a two 
centimeter wide stripe of patella which ran from the inferior 
right patella down to the distal third of the right 
anterolateral shin that had decreased but still present 
perception of light touch, although the examiner related this 
to the Veteran's osteotomy.  Finally, the Board notes that 
the February 2008 private opinions conclude the Veteran's 
original spinal fusion in June 2001 and subsequent surgeries 
in 2006 very likely contributed to right thigh numbness, 
weakness and loss of the knee reflex which was not the result 
of his osteotomy.  Based on this evidence, and resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran an additional objective neurological 
abnormality, manifested by decreased sensory modality to 
light touch in the right lower extremity, right thigh 
numbness, weakness and loss of the knee reflex associated 
with complaints of numbness, tingling and weakness in the 
right knee and weakness in the right quad that should be 
rated separately at 10 percent under Note (1) of the new 
rating criteria as there is evidence of a objective 
neurological abnormality, with a mild impairment of the right 
lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, 8520 (2008).

The Board acknowledges that the Veteran had complained in 
past records of pain in both lower extremities, however, 
based on the testimony presented during the October 2008 
Travel Board hearing, it is clear that he is currently 
seeking a separate rating for an objective neurological 
abnormality of the right lower extremity only.  In this 
regard, the Board also notes the Veteran's private physician 
in February 2008 linked his spinal surgeries in 2001 and 2006 
to his current to right thigh numbness, weakness and loss of 
the knee reflex and not to any abnormalities in the left 
lower extremity.  As such a separate disability rating for 
the Veteran's objective neurological abnormality is warranted 
for the right lower extremity only.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a separate disability rating of 10 
percent for an objective neurological abnormality of the 
Veteran's degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with left hip pain have been 
met.


ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine with left hip pain is denied.

A disability rating of 10 percent for the neurologic 
component of the Veteran's degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with left 
hip pain is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for postoperative post-traumatic 
degenerative joint disease of the right knee.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
postoperative post-traumatic degenerative joint disease of 
the right knee warrants a higher rating.  During an October 
2008 Travel Board hearing, the Veteran testified that he 
recently underwent a right knee replacement in December 2007.

Private medical records reflect the Veteran underwent a right 
knee arthroscopy and osteotomy in September 2003.  Private 
medical records from October 2002, a year prior to the 
Veteran's claim, to May 2007 reflect the Veteran was 
variously diagnosed with and treated for right knee numbness 
and tingling, tricompartmental and medial compartment 
degenerative joint disease of the right knee, also 
characterized as degenerative changes in the right knee, knee 
pain, numbness of the right knee, minimal sclerosis and 
callus formation and a right knee varus deformity.  The 
Veteran's range of motion of the right knee reflected flexion 
ranging from 90 degrees following right knee surgery to 
normal flexion and extension to 0 degrees, reflecting no 
decrease in extension at any point.  

In a June 2004 VA examination of the right knee, the Veteran 
reported pain and swelling in the right knee aggravated by 
activity.  One flare-up was noted in the past six months, 
though it was not significant.  At the time of this 
examination Veteran had just gotten off crutches for the past 
six months following right knee surgery in January 2004 and 
had not spent any time in bed except for convalescence from 
the surgery.  A physical examination revealed flexion to 130 
degrees and extension to 0 degrees with crepitus at the last 
10 degrees of flexion and the first 10 degrees of extension.  
A motor examination showed decreased strength of the knee was 
noted due to the recent osteotomy.  Strength and sensory 
examinations were normal.  

In a January 2006 VA examination, the Veteran reported his 
knee condition was manifested by pain, swelling, weakness and 
was aggravated by walking, standing and long sitting.  He 
wore a neoprene wrap on the knee.  A physical examination 
revealed flexion to 125 degrees and extension to 0 degrees 
with pain occurring at maximum flexion only.  Repetitive 
motion caused no additional limitation of motion and no 
instability was found.

In a September 2006 VA examination, the Veteran reported pain 
in the anterior aspect of the right knee with flare-ups.  He 
took Neurotonin and Motril for the pain.  He reported not 
missing any work due to his right knee condition.  A physical 
examination of the right knee was not recorded.

In a January 2007 VA examination, the Veteran reported 
continuing aching pain in the right knee with swelling, 
crepitus, locking and giving away.  The Veteran reported 
using either a neoprene brace or a cage-type brace and had 
used a cane on four occasions in the last six months.  He was 
taking Voltaren for all of his orthopedic complaints.  He 
lost no time from work due to this disability and worked full 
time.  A physical examination revealed flexion to 130 degrees 
and extension to 0 degrees with minimal discomfort or pain.  
No change with repetitive motion and no instability were 
noted.  A motor examination showed decreased ability to 
sustain strength against resistance because of back pain.  
Strength in the knee was noted as more likely than not normal 
on flexion and extension.  He complained of decreased 
perception along the right shin with a decreased perception 
to light touch.

The last private treatment records in the file are dated in 
May 2007, although the Veteran also submitted a private 
medical opinion regarding his back disability dated February 
2008.  However, as the Veteran has reported having a knee 
replacement surgery of the right knee on December 19, 2007 
and the objective evidence of record does not reflect any 
such knee surgery nor are any private treatment reports from 
December 2007 of record, the Board finds that such records 
are necessary in order to adjudicate the Veteran's claim for 
service connection for postoperative post-traumatic 
degenerative joint disease of the right knee.  Thus, ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002 & Supp. 2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
the right knee, to include any records of 
a right knee replacement, since May 2007.  
After securing any necessary 
authorizations for release of this 
information, the RO/AMC should attempt to 
obtain copies of all treatment records 
referred to by the Veteran which are not 
already contained in the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


